DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Claim Status
 3.   Applicants' Response and amendment to Non-Final Rejection, received 9/7/2021, are acknowledged.  Claims 280, 285, 286, 288, 291-293, 295-300, 305, 308, 310-313, and 315-318 have been amended. Claims 283-284 and 296-297 have been canceled. 
 Claims 1-279, 282, 287, 301, 302, and 307 have been previously canceled. canceled.  
      Claims 280, 281, 285-286, 288-295, 298-300, 303-306, and 308-318 are pending and under consideration.


Information Disclosure Statement
4.    Information disclosure statements of 1/19/2022 and 2/14/2022 have been submitted by the applicants. They have been considered by the examiner, initialed copies are enclosed.
Rejections   Moot
5.    The rejection of claims 283, and 284 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, is moot in light of the cancelation of said claims.
Rejections Withdrawn 
6.    The rejection of claims 293-294 and 313-314 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in light of the claim amendments.

Rejections Withdrawn 
7.    The rejections of claims 280,288, 291, 292, 295, 308, 311, 312, 315, 316, 317 and 318 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim amendments.

Claim Rejections - 35 USC § 103
8.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.    Claims 280, 281, 285-286, 288-295, 298-300, 303-306, and 308-318  is/are rejected under 35 U.S.C. 103 as being unpatentable over of Kshirsagar et al. (US 20110318814) and Guirguis, Raouf (US Patent 5077012)  in view of Oguz et al. (Japanese Journal of Infectious Diseases, vol. 58, pp. 39-40,  February 1, 2005).  Art of record applicants’ search report. 

      The claims are drawn to a method for testing for presence of Streptococcus bacteria, the method comprising: collecting, in a tube of an apparatus, gargled fluid that potentially contains the Streptococcus bacteria; using a plunger of the apparatus, pushing the  gargled fluid through a filter that is configured to not allow passage of at least some of the Streptococcus bacteria; and subsequently, while the filter is inside the tube, testing for the presence of the Streptococcus bacteria by ascertaining if any of the Streptococcus bacteria was trapped by the filter, wherein ascertaining comprises: applying to the filter an extraction solution configured to extract Streptococcus 
       Kshirsagar et al.  disclose a method for testing for presence of a particulate selected from the group consisting of: a microorganism, a fungus, a bacterium, a spore, a virus, and a carbohydrate antigen (see paragraphs 02 and 03), the method comprising: collecting, in a tube, fluid that potentially contains the particulate; (Figure 2 - steps 210 and 220; paragraphs 96 and 97; Figures 8A and 8B - body 820 + support 830).  Kshirsagar et al. teach using a plunger (840), pushing the fluid through a filter (Figure 2 - step 230; Figs. 8A and 8B - filter 850) disposed at a location selected from the group consisting of: a distal portion (830) of the tube (820+830), and a distal end of the plunger; and subsequently, while the filter is inside the tube (paragraph 70: "directly detected" is understood to indicate implicitly that the filter does not have to be removed from the tube), ascertaining if any of the particulate was trapped by the filter by applying a particulate- presence-testing-facilitation solution (paragraph 70: “adding bioluminescent reagents"; Figure 2 - step 250) to the filter. Kshirsagar et al.  also teach a  method for testing for presence of a particulate selected from the group consisting of: a microorganism, a fungus, a bacteria, a spore, a virus, a mite, a biological cell, a biological antigen, a protein, a protein antigen, and a carbohydrate antigen (see paragraphs 02 and 03), the method comprising: collecting, in a tube (Figure 2- steps 210 and 220; paragraphs 96 and 97; Figures 8A and 8B - body 820 + support 830) having a filter (850), fluid that potentially contains the particulate; passing the fluid through the filter (Figure 2- step 230); and subsequently, while the filter (850) is inside 
Thus, Guirguis discloses a method for testing for presence of a particulate selected from the group consisting of: a microorganism, a bacterium, a protein antigen, and a carbohydrate antigen (column 7 lines 13-17), the method comprising: 
collecting, in a tube, fluid that potentially contains the particulate; using a plunger, pushing the fluid through a filter disposed at a location selected from the group consisting of: a distal portion of the tube, and a distal end of the plunger; (see Figure 5 and 6) and subsequently, while the filter is inside the tube, ascertaining if any of the particulate was trapped by the filter by applying a particulate- presence-testing-facilitation solution to the filter (Figures 7 and 9; column 6 lines 34-43). Guirguis discloses variations in view of the horizontal resting positions (Figure 9). Thereore Guirguis teach filtering using a tube and plunger followed by in- situ testing on the thus obtained filter.
Finally, Oguz et al.,  teach efficacy of throat gargling for detection of group A beta-hemolytic streptococcus (see title). Oguz et al. teach the detection of group A beta hemolytic streptococcus bacteria from sampled gargled fluid (see abstract). Oguz et al. teach that the throat gargled method is quick, safe and easy method for detection or testing for presence of Streptococcus bacteria. (see abstract). Oguz et al. is cited as 
     Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the teachings of the above references to obtain the instant invention. One of ordinary skill in the art would have a reasonable expectation of success by combining the references because Kshirsagar et al teach the majority of the claims (detection of bacteria generally on lateral flow, i.e., dipstick test) except but does not teach of Streptococcus bacteria from gargle however Oguz et al.  describes the detection of group, A beta hemolytic streptococcus bacteria from sampled gargled fluid is not new in the art. Furthermore, it is no more than routine the variations taught in dependent claims are presently seen as within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen.  D3 Finally it would have been prima facie obvious to combine the invention of the Guirguis and Kshirsagar et al. to obtain a method of testing presence of bacteria specially Streptococcus in biological samples. Some limitations of dependent claims not recited in the above reference, would be considered optimization of experimental parameters and would be obvious to one of ordinary skill in the art. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
  Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine the teachings of diagnostic or detection methods thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Conclusion
10.      No claims are allowed.
11.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thur-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
March 25, 2022



/JANA A HINES/Primary Examiner, Art Unit 1645